Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 14, 25, 26, 39, 49, 51, 64, 70, 76 are amended. Claims 4, 6, 12, 13, 17, 19, 23, 24, 27-38, 40, 47, 48, 52-63, 65, 68, 77, 80-84, 86-105, 108-149 are canceled. 
Claims 1-3, 5, 7-11, 14-16, 18, 20-22, 25, 26, 39, 41-46, 49-51, 64, 66, 67, 69-76, 78, 79, 85, 106, 107 are under consideration.

Specification
2. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: the specification has been amended.
In view of applicant’s amendments, the objection is withdrawn.

Information Disclosure Statement
3. The information disclosure statements (IDS) were submitted on 2/24/2021; 5/27/2021; 6/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. (previous objection, withdrawn) Claims 39, 64 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
5. (previous rejection, withdrawn) Claims 12, 13, 14, 23, 24, 25, 26, 39, 42, 43, 44, 45, 46, 47, 48, 49, 51, 64, 70, 76 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the relevant claims have been canceled or amended. 
In view of applicant’s amendments, the rejection is withdrawn.

6. Claims 1-3, 5, 7-11, 14-16, 18, 20-22, 25, 26, 39, 41-46, 49-51, 64, 66, 67, 69-76, 78, 79, 85, 106, 107 as elected are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 9/3/2020, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Jennifer Wahlsten on 6/3/2021 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

1. (currently amended): An antibody or an antigen-binding fragment thereof that binds to human immunodeficiency virus-1 (HIV-1) Envelope glycoprotein gp120, the antibody or antigen-binding fragment thereof comprising (i) a heavy chain variable region (VH) comprising VH complementary determining regions 1-3 (CDRs 1-3) and (ii) a light chain variable region (VL) comprising VL CDRs 1-3, wherein the VH CDRs 1-3 and VL CDRs 1-3 have the sequences set forth in:
(i)    SEQ ID NOs.: 159, 138, 139, 140, 141, and 142, respectively;
(ii)    SEQ ID NOs.: 137, 160, 139, 140, 141, and 142, respectively;
(iii)    SEQ ID NOs.: 137, 161, 139, 140, 141, and 142, respectively;
(iv)    SEQ ID NOs.: 137, 162, 139, 140, 141, and 142, respectively;
(v)    SEQ ID NOs.: 137, 163, 139, 140, 141, and 142, respectively;
(vi)    SEQ ID NOs.: 137, 138, 164, 140, 141, and 142, respectively;
(vii)    SEQ ID NOs.: 159, 138, 164, 140, 141, and 142, respectively;
(viii)  SEQ ID NOs.: 137, 138, 139, 140, 165, and 142, respectively;
(ix)    SEQ ID NOs.: 137, 138, 139, 140, 166, and 142, respectively;
(x)    SEQ ID NOs.: 137, 138, 139, 140, 167, and 142, respectively;
(xi)    SEQ ID NOs.: 137, 138, 139, 140, 168, and 142, respectively;
(xii)    SEQ ID NOs.: 137, 138, 154, 140, 141, and 142, respectively; or
(xiii) SEQ ID NOs.: 137, 138, 139, 140, 141, and 142, respectively; and wherein the antibody or antigen-binding fragment thereof includes in framework region 3 (FR3) of the VH at position corresponding to 74a, 74b, 74c, and 74d (Kabat numbering) the amino acid sequence set forth in SEQ ID NO: 627.

3. (currently amended): The antibody or antigen-binding fragment thereof of claim 1, wherein the FR3 of the VH comprises 

18. (currently amended):    The antibody of claim 15, wherein the comprises 

70. (currently amended): The antibody or antigen-binding fragment of claim [[1]]67, wherein the sialylated N-linked glycosylation sites in the VL comprise from 1 to 5 sialic acid residues.

71. (currently amended): The antibody or antigen-binding fragment thereof of claim [[1]]67, wherein the VL are sialylated with N-acetylneuraminic acid (NANA).

72. (currently amended): The antibody or antigen-binding fragment thereof of claim [[1]]70, wherein the sialic acid residues are present in biantennary structures.

73. (currently amended): The antibody or antigen-binding fragment thereof of claim [[1]]70, wherein the sialic acid residues are present in complex N-linked glycan structures.

74. (currently amended): The antibody or antigen-binding fragment thereof of claim [[1]]70, wherein the sialic acid residues are present in hybrid N-linked glycan structures.

75. (currently amended): The antibody or antigen-binding fragment thereof of claim [[1]]73, wherein the N-linked glycan[[s]] structures are terminally sialylated.

Reasons for Allowance
8. The following is an examiner’s statement of reasons for allowance: the antibody as recited in claim 1 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9. Claims 1-3, 5, 7-11, 14-16, 18, 20-22, 25, 26, 39, 41-46, 49-51, 64, 66, 67, 69-76, 78, 79, 85, 106, 107 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648